DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim 3 rejected under 35 U.S.C 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph, has been withdrawn.

Claims 1-2, 7-8, and 13-15 rejected under 35 U.S.C 112(f) or 35 U.S.C 112 (pre-AIA ), sixth paragraph, has been withdrawn.

Allowable Subject Matter
Claims 1, 3-7, 9-13, and 16-18 are allowed.
The prior art of record neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.

The prior art of record Adams et al. (US #2015/0247352) in view of Haulick et al. (US #2009/0125311) fails to teach vehicle voice control system comprising:
a voice actuation unit including at least one microphone that generates a listening signal, the voice actuation unit also having a computer device connected to the vehicle, the computer device has voice activation software programmed on to the computer device, wherein the voice activation software performs an analysis of the listening signal to filter out ambient noise that can be interpreted as a false command signal and determine when the voice activation unit receives a voiced command said voice actuation unit generates an activation signal to activate a mechanical system;
a key fob transponder that outputs an identification code;
a receiver-processor that receives the activation signal and the identification code, wherein the receiver processor verifies said identification code is an authorizing code and when said identification code is an authorizing code, said receiver-processor sends an actuator activation signal to said mechanical system.

These limitations, in combination with the remaining limitations of independent Claims 1, 7, and 13 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651